Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 1 of 18 PageID #: 8892




                           Exhibit 3
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 2 of 18 PageID #: 8893



                                                                                                                           575 Madison Ave.
                                                                                                                           New York, NY 10022
                                                                                                                           212.940.8800 tel
                                                                                                                           www.katten.com..


                                                                                                                           CHRISTOPHER T. COOK
                                                                                                                           christopher.cook@katten.com
                                                                                                                           212.940.6488 direct



   January 2, 2020

   VIA FEDEX

    ABE Acq LLC
    7130 Yellowstone Blvd.
    Forest Hills, NY 11375

     Re:     State Farm Mutual Auto. Ins. Co., et al. v. 21st Century Pharmacy, Inc., et al.,
             Civil Action No. 1:17-cv-05845-MKB-VMS

   To Whom It May Concern:

   On December 11, 2019, State Farm Mutual Automobile Insurance Company and State Farm Fire
   and Casualty Company (collectively, “State Farm”) served you with a subpoena for the production
   of documents in the above-referenced case. See enclosed Subpoena Duces Tecum and Affidavit
   of Service. The subpoena required you to produce responsive documents within 14 days of service,
   which means that the deadline for responding to the subpoena was December 26, 2019. See Fed.
   R. Civ. P. 45(d)(2)(B). To date, we have received no response from you. As a result, you have
   waived any and all objections to the subpoena duces tecum. See Sheet Metal Workers’ Nat’l
   Pension Fund v. Amodeo, 2016 WL 3080807, at *7 (E.D.N.Y. May 27, 2016).

   Accordingly, please produce documents responsive to the subpoena by January 10, 2020. If you
   fail to do so, State Farm will be forced to seek Court intervention.

   Sincerely,

   /s/ Christopher T. Cook

   Christopher T. Cook


   Encl.

   cc.     Jonathan L. Marks, Esq.
           Matthew R. Ryan, Esq.




                     AUSTIN     CENTURY CITY      CHARLOTTE          CHICAGO          HOUSTON          IRVING     LOS ANGELES
                     NEW YORK     ORANGE COUNTY          SAN FRANCISCO BAY AREA                SHANGHAI         WASHINGTON, DC
                                               LONDON: KATTEN MUCHIN ROSENMAN UK LLP
                                        A limited liability partnership including professional corporations
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 3 of 18 PageID #: 8894

 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action



                                             UNITED STATES DISTRICT COURT
                                                                              for the
                                                                   Eastern District of New York

   State Farm Mutual Automobile Ins. Co., et al.                                    )
                                Plaintiff                                           )
                                   v.                                               )                 Civil Action No. 1:17-cv-05845
           21st Century Pharmacy, Inc., et al.                                      )
                              Defendant                                             )
                            SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                              OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
To: ABE Acq LLC
    c/o New York Department of State
    1 Commerce Plaza
    99 Washington Ave
    Albany, NY 12231
                                    (Name of person to whom this subpoena is directed)
      Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: SEE ATTACHED RIDER

 Place: Katten Muchin Rosenman LLP                                                                 Date and Time:
        c/o Christopher Cook, Esq.
        575 Madison Ave.                                                                           Within fourteen (14) days of service.
        New York, NY 10022-2585

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
 property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
 inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                            Date and Time:
           The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to respond
 to this subpoena and the potential consequences of not doing so.
 Date: 12/10/2019

                                            CLERK OF COURT

                                                                                                  OR

                                                    Signature of Clerk or Deputy Clerk                                  Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) State Farm Mutual
 Automobile Insurance Company, who issues or requests this subpoena, are: Christopher T. Cook, Esq.; Katten Muchin
 Rosenman LLP, 575 Madison Ave., New York, NY 10022; christopher.cook@katten.com; (212) 940-6488.

                                         Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before it is
 served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4)
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 4 of 18 PageID #: 8895

 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 Civil Action No. 1:17-cv-05845

                                                                    PROOF OF SERVICE
                           (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

        I received this subpoena for (name of individual and title, if any)                     ______________________________________ on (date)
 _____________.

              I served the subpoena by delivering a copy to the named person as follows: ________
             _____________________________________________________________________________
             ___________________________________ on (date) ___________________ ; or
              I returned the subpoena unexecuted because: _______________________________________
             ________________________________________________________________________.
             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered
             to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
             $ _______________________.

 My fees are $           _____________ for travel and $ _____________ for services, for a total of $                                         0.00   .


             I declare under penalty of perjury that this information is true.


 Date: ___________________
                                                                                                        Server’s signature


                                                                                                     Printed name and title




                                                                                                         Server’s address

 Additional information regarding attempted service, etc.:
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 5 of 18 PageID #: 8896

 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                                       Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

 (c) Place of Compliance.                                                                    (C) Specifying Conditions as an Alternative. In the circumstances
                                                                                          described in Rule 45(d)(3)(B), the court may, instead of quashing or
   (1) For a Trial, Hearing, or Deposition. A subpoena may command a                      modifying a subpoena, order appearance or production under specified
 person to attend a trial, hearing, or deposition only as follows:                        conditions if the serving party:
    (A) within 100 miles of where the person resides, is employed, or                           (i) shows a substantial need for the testimony or material that cannot
 regularly transacts business in person; or                                               be otherwise met without undue hardship; and
    (B) within the state where the person resides, is employed, or regularly                    (ii) ensures that the subpoenaed person will be reasonably
 transacts business in person, if the person                                              compensated.
       (i) is a party or a party’s officer; or
       (ii) is commanded to attend a trial and would not incur substantial                (e) Duties in Responding to a Subpoena.
 expense.
   (2) For Other Discovery. A subpoena may command:                                         (1) Producing Documents or Electronically Stored Information. These
    (A) production of documents, electronically stored information, or                    procedures apply to producing documents or electronically stored
 tangible things at a place within 100 miles of where the person resides, is              information:
 employed, or regularly transacts business in person; and                                    (A) Documents. A person responding to a subpoena to produce
    (B) inspection of premises at the premises to be inspected.                           documents must produce them as they are kept in the ordinary course of
                                                                                          business or must organize and label them to correspond to the categories in
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                              the demand.
                                                                                             (B) Form for Producing Electronically Stored Information Not
   (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney                   Specified. If a subpoena does not specify a form for producing
 responsible for issuing and serving a subpoena must take reasonable steps                electronically stored information, the person responding must produce it in
 to avoid imposing undue burden or expense on a person subject to the                     a form or forms in which it is ordinarily maintained or in a reasonably
 subpoena. The court for the district where compliance is required must                   usable form or forms.
 enforce this duty and impose an appropriate sanction—which may include                      (C) Electronically Stored Information Produced in Only One Form. The
 lost earnings and reasonable attorney’s fees—on a party or attorney who                  person responding need not produce the same electronically stored
 fails to comply.                                                                         information in more than one form.
   (2) Command to Produce Materials or Permit Inspection.                                    (D) Inaccessible Electronically Stored Information. The person
    (A) Appearance Not Required. A person commanded to produce                            responding need not provide discovery of electronically stored information
 documents, electronically stored information, or tangible things, or to                  from sources that the person identifies as not reasonably accessible because
 permit the inspection of premises, need not appear in person at the place of             of undue burden or cost. On motion to compel discovery or for a protective
 production or inspection unless also commanded to appear for a deposition,               order, the person responding must show that the information is not
 hearing, or trial.                                                                       reasonably accessible because of undue burden or cost. If that showing is
    (B) Objections. A person commanded to produce documents or tangible                   made, the court may nonetheless order discovery from such sources if the
 things or to permit inspection may serve on the party or attorney designated             requesting party shows good cause, considering the limitations of Rule
 in the subpoena a written objection to inspecting, copying, testing, or                  26(b)(2)(C). The court may specify conditions for the discovery.
 sampling any or all of the materials or to inspecting the premises—or to
 producing electronically stored information in the form or forms requested.                (2) Claiming Privilege or Protection.
 The objection must be served before the earlier of the time specified for                    (A) Information Withheld. A person withholding subpoenaed
 compliance or 14 days after the subpoena is served. If an objection is                   information under a claim that it is privileged or subject to protection as
 made, the following rules apply:                                                         trial-preparation material must:
        (i) At any time, on notice to the commanded person, the serving party                    (i) expressly make the claim; and
 may move the court for the district where compliance is required for an                         (ii) describe the nature of the withheld documents, communications,
 order compelling production or inspection.                                               or tangible things in a manner that, without revealing information itself
        (ii) These acts may be required only as directed in the order, and the            privileged or protected, will enable the parties to assess the claim.
 order must protect a person who is neither a party nor a party’s officer from                (B) Information Produced. If information produced in response to a
 significant expense resulting from compliance.                                           subpoena is subject to a claim of privilege or of protection as trial-
                                                                                          preparation material, the person making the claim may notify any party that
 (3) Quashing or Modifying a Subpoena.                                                    received the information of the claim and the basis for it. After being
    (A) When Required. On timely motion, the court for the district where                 notified, a party must promptly return, sequester, or destroy the specified
 compliance is required must quash or modify a subpoena that:                             information and any copies it has; must not use or disclose the information
       (i) fails to allow a reasonable time to comply;                                    until the claim is resolved; must take reasonable steps to retrieve the
       (ii) requires a person to comply beyond the geographical limits                    information if the party disclosed it before being notified; and may
 specified in Rule 45(c);                                                                 promptly present the information under seal to the court for the district
       (iii) requires disclosure of privileged or other protected matter, if no           where compliance is required for a determination of the claim. The person
 exception or waiver applies; or                                                          who produced the information must preserve the information until the
       (iv) subjects a person to undue burden.                                            claim is resolved.
    (B) When Permitted. To protect a person subject to or affected by a
 subpoena, the court for the district where compliance is required may, on                (g) Contempt.
 motion, quash or modify the subpoena if it requires:                                     The court for the district where compliance is required—and also, after a
       (i) disclosing a trade secret or other confidential research,                      motion is transferred, the issuing court—may hold in contempt a person
 development, or commercial information; or                                               who, having been served, fails without adequate excuse to obey the
       (ii) disclosing an unretained expert’s opinion or information that does            subpoena or an order related to it.
 not describe specific occurrences in dispute and results from the expert’s
 study that was not requested by a party.



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 6 of 18 PageID #: 8897



                                            SUBPOENA RIDER
                                              ABE Acq LLC
   Definitions

          1.       “You” and “Your” mean ABE Acq LLC and any d/b/a or variation of its name, as

   well as any of its owners, directors, officers, members, partners, employees, affiliates,

   subsidiaries, representatives, advisors, agents, attorneys, accountants, consultants, assignees,

   successors in interest, management companies, or any other person or entity acting on its behalf,

   expressly including Arkadiy Khaimov.

          2.       “21st Century” means 21st Century Pharmacy, Inc., including any of its owners,

   directors, officers, members, partners, employees, affiliates, subsidiaries, representatives,

   advisors, agents, attorneys, accountants, consultants, assignees, management companies, or any

   other person or entity acting on its behalf.

          3.       “Communication” and “Communications” mean all discussions, conversations,

   meetings,     conferences,   telephone    conversations,   interviews,   negotiations,   agreements,

   understandings, cards, letters, correspondence, telegrams, telexes, facsimiles, text messages,

   electronic mail, voicemail, instant messaging, written or oral communications via social media,

   or other forms of written or verbal interchange, however transmitted or stored, including reports,

   notes, memoranda, lists, agenda, and other records of any communications.

          4.       “Compounded Product” means any topical medication created by combining,

   mixing, or altering individual ingredients into a usable drug product, including drugs referenced

   in 21 U.S.C. § 353a.

          5.       “Defendant” means 21st Century, Albert Alishayev, Azu Ajudua, M.D.,

   Vincentiu Popa, M.D., Timothy Morley, D.O., Jo-Ann Shakarjian, M.D., Iris Itskhakov a/k/a

   Istam Itskhakov, Express Billing & Collection Inc, Peter Khaim (a/k/a Petr Khaimov), Anturio

   Marketing Inc., P&K Marketing Services Inc, Logic Consulting Inc., A&P Holding Group Corp,
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 7 of 18 PageID #: 8898



   New Business Resources Inc, K&L Consultants Inc, Tariel Begiyev, New Business Funding Inc,

   TBM Solution Inc, TAR Group Inc, and/or Personal Tech Inc.

          6.      “Document” and “Documents” has the broadest meaning possible consistent with

   the applicable Federal Rules of Civil Procedure and Local Rules for the Eastern District of New

   York, and it means all tangible things, including every original and every non-original, non-

   conforming and non-identical copies (whether by reason of subsequent modification, notations,

   deletions or otherwise) of every writing or recording of every kind or description, whether

   handwritten, typed, drawn, sketched, printed, or recorded by any physical, mechanical, or

   electronic means.

          7.      The term “Medical Provider” means any person or entity who prescribed

   Compounded Products.

          8.      “Patient” means any individual who was prescribed or received a Compounded

   Product.

          9.      “Payment” and “Payments” mean any transfer of money or anything of value.

          10.     The words “relating to” and “regarding” mean concerning, referring to, pertaining

   to, describing, referencing, evidencing, constituting, or substantiating, and shall have the

   broadest meaning possible consistent with the terms of the Federal Rules of Civil Procedure.

   Instructions

          1.      Unless otherwise indicated, the Documents requested include all Documents in

   Your possession, custody, or control. A Document is in Your possession, custody, or control if

   You have actual possession or custody or the right to obtain the Document or a copy thereof

   upon demand from one or more of Your advisors, investigators, employees, representatives,

   agents, independent contractors, consultants, accountants, attorneys, affiliates, management

   companies, any other person directly or indirectly employed by or connected with You or Your


                                                  2
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 8 of 18 PageID #: 8899



   attorneys, or any other person or public or private entity that has actual physical possession

   thereof.

          2.      File folders with tabs or labels or directories of files identifying Documents must

   be produced intact with such Documents.

          3.      To the extent electronic Documents responsive to the requests set forth below are

   in your possession, custody, or control, any such Documents attached to each other shall not be

   separated and parent-child relationships should be preserved at all times.

          4.      The singular includes the plural and vice versa, except as the context may

   otherwise require; reference to any gender includes the other gender; the words “and” and “or”

   shall be construed as either conjunctive or disjunctive in such manner as will broaden as widely

   as possible the scope of any request; the word “all” means “any and all”; the word “any” means

   “any and all”; the word “including” means “including but not limited to.”

          5.      If an objection is made to any request, the objection should specifically state all

   grounds for the objection and whether responsive information, Documents, or things are being

   withheld on the basis of the asserted objection. If You object to the scope or breadth of any of

   these requests, or if You object only in part to any of these requests, You are required, to the

   extent possible, to respond to the other part(s) of these requests notwithstanding Your objection.

          6.      If You withhold any Document(s) or Communication(s) requested herein on the

   basis of any privilege or other immunity from discovery, You shall produce one or more

   privilege logs that contain the following information for each item not produced for reasons of

   privilege, to the extent providing this information will not destroy the privilege: (a) the author of

   the Document; (b) the recipient(s) of the Document; (c) the date on which the Document was

   created or sent; (d) the identity of any person(s) to whom the Document, or any portion thereof,




                                                    3
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 9 of 18 PageID #: 8900



   has been revealed; (e) the basis upon which the information is being withheld; and (f) a

   description of the nature of the Document sufficient to enable the reviewer to assess the

   applicability of the privilege or protection.

           7.     If no Documents responsive to a particular request exist, or if such Documents

   exist but are not in Your possession, custody, or control, then Your response to that request shall

   so state.

           8.     Unless otherwise specified, the time period applicable to these requests is

   December 1, 2012 to the present.

   Document Requests

           1.     All Documents reflecting any service You performed for any Defendant for the

   period December 1, 2012 to December 31, 2018.

           2.     All Communications with any Defendant, including but not limited to any

   Communication          via       the      email       addresses     arkadiykha@aol.com          or

   akhaimov280721@hotmail.com, for the period December 1, 2012 to December 31, 2018.

           3.     All Documents reflecting any contractual relationships, financial arrangements,

   and/or other business relationships with any Defendant, for the period December 1, 2012 to

   December 31, 2018.

           4.     All Documents reflecting any Payment made to or received from any Defendant,

   including but not limited to invoices, receipts, account statements, accounting ledgers, checks,

   Form W-2s or 1099s, and/or correspondence including emails.

           5.     All Communications with any person regarding 21st Century medications and/or

   Compounded Products, including but not limited to any Communication via the email addresses

   arkadiykha@aol.com or akhaimov280721@hotmail.com.




                                                     4
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 10 of 18 PageID #:
                                    8901


         6.      All Documents reflecting or relating to any 21st Century prescription forms,

  letters of medical necessity, and/or prescription stamps or stickers.

         7.      All Documents reflecting (a) Communications with, (b) Payments to or from, or

  (c) contractual relationships, financial arrangements, leases, or other business relationships with

  any of the following entities, or (d) services performed by or for You for any of the following

  individuals or entities, including any individual acting on each entity’s behalf:

                 a. Hillcrest Medical Care, PC
                 b. Hollis Novel Comprehensive Medical, PC
                 c. Starrett City Medical, PC
                 d. Woodhaven Comprehensive Medical, PC
                 e. Metro Pain Specialists, PC
                 f. Ralph Innovative Medical PC
                 g. NY Collections Services, Inc.
                 h. BK Global, Inc.
                 i. General Supply of New York, Inc.
                 j. AA 106-47, LLC
                 k. AAA Wholesale Inc.
                 l. AAA Wholesale Supply Inc
                 m. TOPS LLC
                 n. Dantes & Dantes Corporation
                 o. Krisco Health, Inc.
                 p. Billing & Coding Consultants, Inc.
                 q. Tommy Novakov Business Services, Inc.
                 r. VS Intertask Corp.
                 s. LL Consulting (d/b/a Billing 4 You)
                 t. F&A Enterprise of USA, Inc.
                 u. NC Systems Inc.
                 v. A.M.D. Consulting Service Inc.
                 w. Martinez Silverio Consulting LLC
                 x. Progress For Your Business, Inc.
                 y. Tre Medical Distributors Inc.
                 z. Exit Marketing Inc.
                 aa. JR Gateways, Inc.
                 bb. K Line Media
                 cc. Barukh Services, LLC
                 dd. A&P Pharmacy Corp
                 ee. Surf Avenue Pharmacy Inc




                                                   5
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 11 of 18 PageID #:
                                    8902


         8.        All Documents reflecting (a) Communications with, (b) Payments to or from, or

  (c) contractual relationships, financial arrangements, leases, or other business relationships with

  any of the following individuals:

              a.   Aleksandr Gulkarov
              b.   Roman Israilov
              c.   Regina Shakarova
              d.   Viktoria Shakarova
              e.   Paul Dantes
              f.   Anthony DiPietro
              g.   Boris Khaimov
              h.   Mikho Alishayev
              i.   Tommy Novakov
              j.   Gloria Novakov
              k.   Sabrina LoDuca
              l.   Vyacheslav Mushyakov
              m.   Helen Edelstein
              n.   Firuz Juraev
              o.   Nathaniel Coles a/k/a Nate Cole
              p.   Rada Kasymov
              q.   David Davidov
              r.   Any individual marketing products on behalf of 21st Century
              s.   Any individual who prescribed Compounded Products dispensed by 21st Century
              t.   Any individual who was prescribed a Compounded Product dispensed by 21st
                   Century

         9.        All Documents reflecting (a) Communications with, (b) Payments to or from, or

  (c) contractual relationships, financial arrangements, leases, or other business relationships with

  any of the following individuals:

              a.   Yvette Abraham
              b.   Dan Acaru
              c.   Landis Barnes
              d.   Rolando Chumaceiro
              e.   Colin Clarke
              f.   Varuzhan Dovlatyan
              g.   Andre Duhamel
              h.   Albert Graziosa
              i.   Solomon Halioua
              j.   Noel Howell
              k.   Vora Ketan
              l.   Elizabeth Kulesza



                                                  6
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 12 of 18 PageID #:
                                    8903


               m.    Lyonel Paul
               n.    Nityananda Podder
               o.    Deepti Prajapati
               p.    Nagaveni Rao
               q.    Pierre Renelique
               r.    Leonid Shapiro
               s.    Ednan Sheikh
               t.    Ajoy Sinha
               u.    Sheila Soman
               v.    Jordan Sudberg
               w.    Sujuata Vidyasagar
               x.    Junui Xie
               y.    Samuel Walters
               z.    Dr. Gerber
               aa.   Dr. Nambiar

         10.         All W-2s and Form 1099s issued by or to You from 2012 through 2017.

         11.         Your federal tax returns and all related schedules filed with the U.S. Internal

  Revenue Service from 2012 through 2017, including but not limited to all W-2s, Form 1099s,

  and K-1s.

         12.         All Documents reflecting or relating to Your financial condition, including any

  general ledgers, balance sheets, income statements, checks, cancelled checks, and/or account

  statements, from 2012 through 2017. If Your accounting Documents are kept in electronic form

  such as QuickBooks, produce those ledgers and/or Documents in electronic form.

         13.         Documents reflecting Your corporate formation and ownership, including articles

  of incorporation or organization, shareholder agreements, partnership or operating agreements,

  stock ledgers, stock certificates, resolutions, minutes, by-laws, letters of resignation, and

  dissolution records.

         14.         All Documents reflecting (a) Payments to or from, (b) services rendered by You,

  (c) and/or contracts, agreements, and/or leases with any person or entity who worked, treated




                                                    7
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 13 of 18 PageID #:
                                    8904


  Patients, or provided services at or who owned, leased or subleased space at any of the following

  locations:

               a.   105-10 Flatlands Ave., Brooklyn, NY 11236
               b.   717 Southern Blvd., Bronx, NY 10455
               c.   2 Wilson Place, Mt. Vernon, NY 10550
               d.   205-07 Hillside Avenue, Hollis, NY 11423
               e.   204-12 Hillside Avenue, Hollis, NY 11423
               f.   64 Nagle Avenue, New York, NY 10040
               g.   63-70 Woodhaven Blvd., Rego Park, NY 11374
               h.   8 Clinton Place, Bronx, NY 10453
               i.   2363 Ralph Avenue, Brooklyn, NY 11234

         15.        All Documents relating to or reflecting the medical efficacy or therapeutic effect

  of any Compounded Products, and/or any of their components or ingredients, including but not

  limited to all articles, publications, educational materials, speeches, presentations, newsletters,

  studies, peer reviewed scientific literature, videos, other electronic media or with health care

  providers.

         16.        All contracts, agreements, and leases from December 1, 2012 through December

  31, 2018 with any person or entity that provided marketing or consulting services on behalf of

  any business providing healthcare services and/or products.

         17.        Payments to or from any person or entity that provided marketing or consulting

  services on behalf of any business providing healthcare services and/or products for the period

  December 1, 2012 to December 31, 2018.

         18.        Communications to or from any person or entity that provided marketing or

  consulting services on behalf of any business providing healthcare services and/or products for

  the period December 1, 2012 to December 31, 2018.

         19.        All Documents relating to Your solicitation or referral of any Patient.

         20.        Your banking records from December 1, 2012 through December 31, 2018,

  including any account statements, cancelled checks, offsets, deposit slips, withdrawal slips,


                                                     8
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 14 of 18 PageID #:
                                    8905


  records of wire transfers, signature cards, loans and/or loan applications, and/or Document

  reflecting the opening and/or closing of any account.

         21.      All Communications with any Medical Provider, including but not limited to any

  Communication via the email addresses arkadiykha@aol.com or akhaimov280721@hotmail.com

  for the period December 1, 2012 to December 31, 2018.

         22.      All Documents reflecting any Payment made to or received from any Medical

  Provider, including but not limited to invoices, receipts, account statements, accounting ledgers,

  checks, Form W-2s or 1099s, and/or correspondence (including emails) for the period December

  1, 2012 to December 31, 2018.

         23.      All Documents reflecting any contractual relationships, financial arrangements, or

  other business relationships with any Medical Provider for the period December 1, 2012 to

  December 31, 2018.

         24.      All Documents reflecting or relating to any prescription for Compounded

  Products, including but not limited to (a) any forms, (b) documents relating to the creation,

  alteration, or transmission of prescriptions, and/or (c) letters of medical necessity.

         25.      For every space or location at which Patients were treated and were prescribed a

  21st Century Compounded Product:

               a. All Communications with any person or entity who owned, leased or subleased or
                  who worked, treated Patients, or provided services at such space or location;

               b. All Documents reflecting any Payment made to or received by any person or
                  entity who owned, leased or subleased or who worked, treated Patients, or
                  provided services at such space or location; and

               c. All Documents reflecting any contractual relationships, financial arrangements,
                  and/or other business relationships with any person or entity who owned, leased
                  or subleased or who worked, treated Patients, or provided services at such space
                  or location.




                                                    9
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 15 of 18 PageID #:
                                    8906


          26.   All Documents relating to any transaction involving the conversion of funds or

  assets of any Defendant to cash, the amounts and purposes of any such transactions,

  Communications related to any such transactions, and the identity of persons involved in and

  with knowledge of such transactions, including but not limited to the use of check cashing

  entities such as Jay Payroll Services Inc., for the period December 1, 2012 to December 31,

  2018.

          27.   All contracts and/or agreements between You and any pharmacy for the period

  December 1, 2012 to December 31, 2018.




                                              10
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 16 of 18 PageID #:
                                    8907


                                                                                                                       575 Madison Ave
                                                                                                                       New York, NY 10022
                                                                                                                       212.940.8800 tel
                                                                                                                       www.katten.com


                                                                                                                       CHRISTOPHER T. COOK
                                                                                                                       christopher.cook@katten.com
                                                                                                                       212.940.6488 direct

  VIA NYDOS

  December 10, 2019

  ABE Acq LLC
  c/o New York Department of State
  1 Commerce Plaza
  99 Washington Ave
  Albany, NY 12231

  Re:     State Farm Mutual Automobile Ins. Co., et al. v. 21st Century Pharmacy, Inc., et al.,
          Civil Action No. 1:17-cv-05845-MKB-VMS

  To Whom It May Concern:

  Enclosed is a subpoena requesting the production of documents related to the above-referenced
  lawsuit, which is currently pending in the United States District Court for the Eastern District of
  New York before the Honorable Margo K. Brodie.

  The subpoena requires Abe Acq, LLC to produce responsive documents within 14 days of
  service.

  State Farm will reimburse you for any reasonable copying and/or shipping costs related to the
  document production. Please contact Stephen DeYoung at 312-577-8348 prior to copying
  documents if you would like to be reimbursed. Finally, I also have attached a Certificate of
  Authenticity. Please fill out and sign the Certificate and include it with your document
  production.

  If you have any questions regarding the subpoena, please contact me directly at 212-940-6488 or
  via email at christopher.cook@katten.com. Thank you for your cooperation.

  Sincerely,

  /s/ Christopher T. Cook
  Christopher T. Cook
  Enclosures




                   AUSTIN     CENTURY CITY      CHARLOTTE          CHICAGO          HOUSTON          IRVING     LOS ANGELES
                   NEW YORK     ORANGE COUNTY          SAN FRANCISCO BAY AREA                SHANGHAI         WASHINGTON, DC
                                             LONDON: KATTEN MUCHIN ROSENMAN UK LLP
                                      A limited liability partnership including professional corporations
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 17 of 18 PageID #:
                                    8908




                                    CERTIFICATE OF AUTHENTICITY



         I,                                                                           , am employed by
                                            (name)


                                                     ABE Acq LLC                                          ,
                                                      (name of entity)


         My official title is                                                                             ,


         I certify that I am the custodian of the records produced pursuant to the attached subpoena
  or I am otherwise authorized to certify the authenticity of these records;

         I further certify that each of the records attached hereto is the original or duplicate of the

  original records in the custody of                                                                      ,
                                                       (name of entity)


         I further certify that:

         A)      such records were made, at or near the time of the occurrence of the matters set forth,
                 by (or from information transmitted by) a person with knowledge of those matters;

         B)      such records were kept in the course of a regularly conducted business activity;

         C)      the business activity made such records as a regular practice;

         D)      if such records are not the original, such records are duplicates of the original.

  I certify under penalty of perjury that the foregoing is true and correct.




  Signature



  Executed on this                 day of                        ,                .
                          (day)                  (month)             (year)



  at                                   ,                                      ,
                 (city)                                (state)
Case 1:17-cv-05845-MKB-VMS Document 216-3 Filed 01/21/20 Page 18 of 18 PageID #:
                                    8909
